Title: To Thomas Jefferson from Francis Walker Gilmer, 13 August 1824
From: Gilmer, Francis Walker
To: Jefferson, Thomas


Dear Sir
Edinburgh
Aug. 13th 1824
It is now more than a fortnight since I arrived at the ancient capitol of Scotland. The first four or five days were spent, in making inquiries for persons fit for any of our purposes, but especially for anatomy, natural history, and natural philosophy, for I had well satisfied myself in England, that we could not, except by chance, procure either of the latter there. In all Scotland, from all the men of letters or science at Edinburgh, I could hear of but two, fit for any department, at all likely to accept  our proposals. These were, Mr. Buchanan for natural philosophy, & Dr Craigie for anatomy &c. I made to them both, and every where that I went, the most favorable representations I could with truth, of our university. They required time to consider of our offer, and to day, I have received the answer of both—they decline to accept it. You would be less astonished at this, if you knew what a change had taken place since you were in Europe. The professorships have become lucrative beyond every thing. Even the Greek professor at Glasgow, Leslie tells me, receives 1500 guineas a year; some of the lecturers here, receive above £4000 sterling. Beside this, we have united branches which seem never to be combined in the same person in Europe. Chemistry & natural history, or natural philosophy & astronomy, I am sure I shall not find in the same person; and I shall be obliged to try to ally chemistry to natural philosophy, & astronomy to mathematics. I have moreover, well satisfied myself, that taking all the departments of natural history, we shall at Philadelphia, New York &c. procure persons more fit for our purpose than any where in G.B. The same may be said of anatomy &c. I shall however, set out for London tomorrow, and try what can be done there, & by corresponding with the places I have visited. a mathematician, & professor of ancient languages, we should if possible find in Europe; for they, I am sure will be better than our own. Even here, the difficulty is greater than you can conceive. Proficiency in Latin & Greek are still the sure passports to preferment both in church & state; nor is the supply of men of the first eminence, or such as we must have, at all in proportion to the demand. When I came, I thought it the easiest place of all to fill: I assure you it is far the most difficult. This Dr Parr told me, but I thought he exaggerated the obstacles. I now believe he has not.You apprehended, Leslie would be at best indifferent to us. He has however taken more interest in our success, than any one I have seen, and been of more service to me. He promises to superintend the making of any instruments we find it necessary to procure here—Aye—& more, he has made me a written offer, to spend some time in visiting all the famous universities & apparatus of Germany, France, & Italy; superintending the selection of a complete one for us; & passing two months at our University, to set us ’off, giving the preliminary lectures on natural philosophy, & mathematics, & organising us  as far as he can. To do this, he would charge £1000, and embark in April next. I think it well to mention this, for the visitors may make something of it; and I believe if you were once to get him there, it would not be difficult to keep him.It is time I should say something of the honor the visitors have done me, tho’ I have no more materials for deciding now, than when I left you; I make my decision, only to prevent delay in your looking elsewhere. I find it so doubtful, whether we can procure such persons as I should choose to be associated with; and thinking myself bound to make my election as early as possible, that I must say, as the case now stands, I cannot accept the honor which has been conferred upon me in a manner the most flattering, accompanied by a great mark of confidence, in appointing me to this most important mission. I shall discharge my undertaking to you, and my duty to my country, perilous as it is, to satisfy my own conscience. I will if it be possible in Europe, procure fit men; but I will rather return home, mortifying as it would be, without a single professor, than with mere impostors. As at present advised, I cannot say positively, that I may not be condemned to the humiliation of going back with Dr Blaetterman only.all this, is very discouraging to you, but I present to you the exact case without any diplomacy, to recommend myself, or deceive you, & my employers. Should they find fault with the address of their agent, they shall at least never condemn his honesty, or doubt his fidelity. My address (such as I possess) I shall reserve for my negotiations here.This condition of affairs requires all & much more, than my fortitude—it mars all the pleasure of visiting G. B. tho’ in my letters generally, I preserve the appearance of good spirits & success, because I always look to the legislature—I shall be happy   if we can succeed, & miserable to return without fulfilling all that you desiredyours most trulyF. W. GilmerP.S. I assure you Leslie will receive any communication from you, as an honor. He is by no means hostile to Virginia—he speaks often of Col. R. with the warmest interest
   say of Pha I have heard is well acquainted with nat. history.
